Citation Nr: 0726150	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  03-37 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral posterior 
subcapsular cataracts, claimed as secondary to diabetes 
mellitus.  

2.  Entitlement to a disability evaluation greater than 10 
percent for hypertension. 

3.  Entitlement to an initial disability evaluation greater 
than 10 percent for peripheral neuropathy of the left lower 
extremity. 

4.  Entitlement to an initial disability evaluation greater 
than 10 percent for peripheral neuropathy of the right lower 
extremity.

5.  Entitlement to an initial disability evaluation greater 
than 10 percent for hypothyroidism status post Graves' 
disease (hereafter "hypothyroidism").  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from December 1964 to March 
1973, with additional service in the Reserves. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran's cataracts were not caused by his active 
military service, nor were they caused by the veteran's 
service-connected diabetes mellitus.  

2.  The veteran's diastolic pressure is not predominantly 110 
or more, nor is his systolic pressure predominantly 200 or 
more.  

3.  The veteran does not have moderate incomplete paralysis 
of the external popliteal nerves in his lower extremities.  

4.  The veteran does not have constipation and he is not 
mentally sluggish.   







CONCLUSIONS OF LAW

1.  Service connection for bilateral cataracts is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006). 

2.  The criteria for a higher rating for hypertension have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.104, Diagnostic Code (DC) 7101 
(2006).

3.  The criteria for a higher rating for peripheral 
neuropathy of the left lower extremity have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.124, 4.124a, DCs 8521, 8721 (2006).

4.  The criteria for a higher rating for peripheral 
neuropathy of the right lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.124, 4.124a, DCs 8521, 8721 (2006).

5.  The criteria for a higher rating for hypothyroidism have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.119, DC 7903 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007). 

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has a current diagnosis of 
cataracts.  Therefore he has a current disability for VA 
purposes. 

The veteran underwent a VA eye examination in February 2004.  
He stated that he underwent cataract surgery 1 to 2 years 
prior to the examination. 

The examiner opined that the etiology of the veteran's 
cataracts was unknown, and was generally regarded as part of 
the aging process.  The examiner stated that cataracts in 
diabetics are usually observed in people younger than the 
veteran.  

The Board finds that the examination cited above is entitled 
to great probative weight, and that it provides evidence 
against the veteran's claim.  The veteran's VA and private 
medical treatment records do not provide evidence to support 
his claim, as they do not provide a link between his 
cataracts and his service-connected diabetes mellitus or his 
period of active service.  

As secondary service connection cannot be granted, the Board 
will address service connection on a direct basis.  The 
veteran's service medical records (SMRs) are negative for any 
diagnosis of or treatment for an eye condition.  Medical 
evidence of record does not provide a link between the 
veteran's cataracts and his period of active military 
service.  Simply put, there is no evidence of record to 
support a claim for direct service connection.  The Board 
finds that the preponderance of the evidence is against both 
secondary and direct service connection for bilateral 
cataracts.  38 U.S.C.A. § 5107(b).  The appeal is denied.  

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

With regard to the veteran's hypertension claim, where an 
increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

With regard to the veteran's hypothyroidism and peripheral 
neuropathy claims, if two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  If there is disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based upon the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  See AB v. Brown, 6 Vet. App. 
35 (1993) (a claim for an original rating remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected hypertension, currently evaluated 
as 10 percent disabling under DC 7101, hypertensive vascular 
disease.  38 C.F.R. § 4.104.  

Under DC 7101, a 10 percent rating is warranted for 
hypertension when the diastolic pressure is predominantly 100 
or more or; systolic pressure is predominantly 160 or more 
or; or a minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted for diastolic pressure predominantly 110 or more, 
or; systolic pressure predominantly 200 or more.  

The veteran underwent a VA examination in February 2004.  He 
reported using medication to control his hypertension since 
2001.  He listed fatigue as his only medication side effect.  
The veteran's blood pressures were 158/84 and 146/96 while 
sitting, and 160/84 while lying in a recumbent position.  

Private medical records showed that the veteran's blood 
pressure was 120/70 in January 2004, 130/80 in September 
2003, 120/70 in August 2003, 130/80 and 120/60 in July 2003, 
and 130/80 in April 2003.  A May 2002 VA treatment report 
showed his blood pressure was 132/68.  Private medical 
reports from Dr. A. M. show that the veteran's blood pressure 
was 120/80 in May 2002 , 130/85 in November 2001, 150/95 in 
September 2001, 140/80 in July 2001, 120/70 in June 2001, and 
150/90 in May 2001.  

The Board finds that the facts and examinations above are 
entitled to great probative weight and that they provide very 
negative evidence against the veteran's claim.  The blood 
pressure readings show that the veteran's diastolic pressure 
has never been predominantly 110 or more.  In fact, the 
highest his diastolic pressure has been was 95.  The readings 
also show that his systolic pressure has never reached 200.  
As there is no evidence to show that the veteran's diastolic 
pressure is predominantly 110 or higher or that his systolic 
pressure is predominantly 200 or higher, the Board finds that 
the overall disability picture for the veteran's hypertension 
does not more closely approximate a 20 percent rating.  
38 C.F.R. 
§ 4.7.  Therefore, the preponderance of the evidence is 
against this claim.  38 C.F.R. § 4.3.  

The veteran asserts that he is entitled to a higher rating 
for his service-connected peripheral neuropathy in his lower 
extremities, currently evaluated as 10 percent disabling 
under DC 8721, neuralgia of the external popliteal nerve.  
38 C.F.R. 
§ 4.124a.  Neuralgia is characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve; it is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See 38 
C.F.R. §§ 4.124, 4.124a, DC 8721 (2006).  It is noted that 
the term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  See 38 C.F.R. 
§ 4.124.

The rating schedule does not provide rating criteria under DC 
8721, instead, the rater uses the criteria under DC 8521, 
paralysis of the popliteal nerve.  The rating criteria for DC 
8521 are used when rating under DCs 8621 (neuritis) and 8721 
(neuralgia).  38 C.F.R. § 4.124a.  Paralysis of the external 
popliteal nerve is rated under DC 8521, where a 10 percent 
evaluation is warranted for mild incomplete paralysis of the 
external popliteal nerve.  A 20 percent evaluation is 
warranted for moderate incomplete paralysis of the external 
popliteal nerve.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

The veteran underwent a VA examination in February 2004.  He 
reported walking a lot at his job as an assistant security 
director at a hotel.  He reported that he could not walk 
constantly because his feet hurt and burned.  He reported 
sleeping with heavy wool socks because his feet felt cold at 
night  He described constant foot pain and rated it as a 7 or 
8 on a scale of 0 (not painful) to 10 (most painful).  He 
denied weakness or functional loss due to his peripheral 
neuropathy, but complained that the pain and burning feeling 
on his feet interfered with his daily activities.  

Upon examination, the veteran had good and symmetrical 
femoral, popliteal, posterior tibial and dorsalis pedis 
pulses.  He had a normal gait, stance, and coordination.  He 
had decreased light touch and pinprick sensations on his feet 
and extending to the mid leg bilaterally, providing, overall, 
evidence against this claim.   

A March 2002 VA treatment report revealed the same 
symptomatology.  

The Board finds that the facts and examination cited above 
are entitled to great probative weight and that they provide 
evidence against the claim.  The medical evidence cited above 
demonstrates that the veteran's peripheral neuropathy is 
manifested by decreased light touch and pinprick sensations 
on his feet, extending to his mid leg.  He also experienced 
burning and pain.  There is no medical evidence or opinion in 
the claims folder that attributes any other aspects of 
disability, such as foot dysfunction or incoordination, to 
the service connected right and left lower extremity 
peripheral neuropathy.  As such, the veteran's disability is 
primarily sensory in nature and warrants no higher than a 10 
percent rating for mild paralysis of the nerve.  38 C.F.R. § 
4.124a (2006). 

The veteran asserts that he is entitled to a higher 
disability evaluation for hypothyroidism, currently evaluated 
as 10 percent disabling under DC 7903, hypothyroidism.  
38 C.F.R. § 4.119.  Under DC 7903, a 10 percent evaluation is 
warranted when there is fatigability or continuous medication 
required for control.  A 30 percent evaluation is warranted 
when there is fatigability, constipation, and mental 
sluggishness.  Id.   

The report of his February 2004 VA examination showed that he 
used synthroid to control his hypothyroidism.  He was 
diagnosed with Graves' disease in October 1992 and was given 
radioactive iodine in January 1992.  He reported losing a 
great deal of weight and then gaining more.  He reported 
fatigability and denied constipation as well as cold and heat 
intolerance.  He reported his diet as stable and healthy, and 
that he walked 5 miles a day.  The veteran's mental status 
examination was normal.  He was diagnosed with 
hypothyroidism, status post Graves' disease.  

The Board finds that the examination cited above is entitled 
to great probative weight and that it provides evidence 
against the veteran's claim because it shows the veteran 
denied constipation.  He was not mentally sluggish at his 
examination.  Other medical evidence of record does not show 
that the veteran had constipation or mental sluggishness.  
Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's hypothyroidism does not 
more closely approximate a 30 percent rating.  38 C.F.R. § 
4.7.  Therefore, the preponderance of the evidence against 
this claim.  38 C.F.R. § 4.3.  

With regard to the claims for hypothyroidism and peripheral 
neuropathy of the lower extremities, since the present appeal 
arises from an initial rating decision which established 
service connection and assigned an initial disability rating, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board finds that the 
criteria for higher evaluations have not been met at any time 
to warrant a staged rating.  Simply stated, the Board does 
not find evidence that the veteran's disability evaluations 
should be increased for any separate period based on the 
facts found during the appeal period.  The evidence of record 
from the day the veteran filed his claims to the present 
supports the conclusion that he is not entitled to increased 
compensation during any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 10 percent each for the claimed 
disabilities.  38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in May 2002 and December 2003, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claims.  Id. at 120-21.  
However, the Board is satisfied that the May 2002 VCAA notice 
and the December 2003 VCAA follow-up letter otherwise fully 
notified the veteran of the need to give VA any evidence 
pertaining to his claims, such that there is no prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).   See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims are 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for bilateral posterior subcapsular 
cataracts is denied.  

A disability evaluation higher than 10 percent for 
hypertension is denied.  

An initial disability evaluation greater than 10 percent for 
peripheral neuropathy of the left lower extremity is denied.  

An initial disability evaluation greater than 10 percent for 
peripheral neuropathy of the right lower extremity is denied.  

An initial disability evaluation greater than 10 percent for 
hypothyroidism is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


